Title: To Benjamin Franklin from Philip Mazzei, [16?] December 1779
From: Mazzei, Philip
To: Franklin, Benjamin


Sir,
Nantes Decemb. [16?] 1779.
In January last the Governor & council of Virginia appointed me their Agent cheifly to transact in Europe some business as directed by the General Assembly & ordered me in their written Instructions to communicate the whole matter to you desiring the favour of your advice & assistance as in the space of 4 months we could not find Bills to buy, nor Tobacco to ship on freight, to avoid a longer delay I undertook to find resources in my native country for my Expences untill they would make remittances & they furnished me with Mr. Penet’s Letter of credit for 300 Louis on messrs. Penet D’acosta fréres & Co. Armateurs à Nantes to enable me to equip myself & proceed on my Journey as far as there. I was taken off the capes, & carried to new york: from Long Island after a series of the most favourable accidents I happened to go to Ireland, where I lived concealed, untill an opportunity offered to come here, where I arrived in a bad State of health, after an illness of 2 months & half & a constant uneesiness of the mind during 5 months having not only Spent all the cash I had with me, but likewise parted with my private Bills of Exchange & almost everything valuable I had about me, & contracted a debt with a noble fellow in Cork to whom I am greatly indebted for my present security. In this deplorable situation M. D’acosta, after counting me 53 Louis & 18 Livres has made on the large sums due to his house by the americans has Shewed me a letter from the Partners in Paris declaring against any further advances before they receive some remittances from America, & refuse to pay me a Liver more untill m. Penet arrives himself, notwisthtanding the letter of credit is payable to me, against whom they can have no claim. After I got the best information I could relative to the Inhabitants of this Place I have thought proper to confide my case to Mr. Williams to whom I have Showed the Certificates of the Governor & Treasurer of Virginia of 36000. Dollars I have in the funds of that State on which I would be glad to barrow at least 200 Louis which Sum I would engage to replace withhin 2 months after my arrival in Tuscany. I shall not apoligize for the liberty of asking your advice & assistance in this as I am ordered to do in other matters. Having not as yet notified my arrival to the Grand Ducke I wish it may be kept as secret as possible. In Expectation of the honour of your commands I am most respectfully Your Excellency Your most obedient & most humble servant
Philip Mazzei
Docter Franklin
